Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Ling Zeng Yan on 01/13/2021.
In addition to entering the amendments submitted by Applicant in the AFCP submitted 11/12/2020.
The application has been amended as follows: 
In claim 1: 
Line 1: delete the word *comprising* and replace with --consisting of--
Line 2: after “soy lecithin,” add --a fragrance for covering unpleasant odor of the toilet,--
Cancel claim 2.
In claim 3:
Line 1: delete *claim 2* and replace with --claim 1--
In claim 11:
Line 2: delete the word *comprising* and replace with --consisting of--
Line 3: after “soy lecithin,” add --a fragrance for covering unpleasant odor of the toilet,--
Cancel claim 12.
In claim 14:
Line 1: delete *claim 12* and replace with --claim 11—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a composition limited to a mixture consisting of soybean oil or its derivative, soy lecithin, a fragrance and water wherein water accounts for more than 50% of the mixture and the mixture is emulsified to a stable suspension being homogenized at a speed of 10,000 rpm or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NABILA G EBRAHIM/            Examiner, Art Unit 1615          

/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615